OPINION
NIEMEYER, Circuit Judge:
Following a five-day trial, a jury awarded Derek Marryshow $7,500 in compensatory damages and $7,000 in punitive damages on his suit brought under 42 U.S.C. § 1983 against James Flynn and Matthew Rhomba, members of the Bladensburg, Maryland police department, for use of excessive force in connection with a false arrest. The court thereafter awarded Marryshow attorney’s fees and costs of $24,892 under 42 U.S.C. § 1988. This appeal challenges the award of attorney’s fees and costs.
Two weeks before trial Flynn and Rhomba offered to settle the case with Marryshow, pursuant to Fed.R.Civ.P. 68, by entry of judgment for damages, attorney’s fees, and costs in the amount of $20,000. They now allege that they are entitled to shift the post-offer costs, including attorney’s fees, to Marryshow because the judgment ultimately entered was not more favorable to Marryshow than the offer of judgment. *691Flynn and Rhomba also contend that the trial court’s award of attorney’s fees should have been disallowed because .the petition was not timely filed under D.Md.R. 109.2 and, alternatively, because the award was excessive. Because we conclude that Rule 68 was not improperly applied and the magistrate judge did not abuse his discretion in awarding attorney’s fees, we affirm.
I
Two weeks before trial, which began on January 6, 1992, the defendants offered Marryshow “to allow judgment to be taken against them in this action for a total sum, to include all costs now accrued and attorney’s fees, of $20,000,” in accordance with Fed.R.Civ.P. 68. The offer was refused. The jury rendered a verdict in favor, of Marryshow totaling $14,500, and the court awarded attorney’s fees of $20,808 and costs of $4,084. The judgment, including allowed attorney’s fees and costs, totalled $39,392.
At the time of the offer of judgment, time records of Marryshow’s attorney revealed that slightly over 105 hours had been expended on pre-trial preparation. When that time is valued at $175 per hour, the rate claimed by Marryshow’s attorney to be reasonable, fees then accrued amounted to over $18,000. When the preoffer hours are valued as the court ultimately allowed, i.e. at $125 per hour and reduced overall by 10%, slightly more than $11,800 would be attributed to fees as of the date of the offer. Marryshow contends that, however valued, pre-offer attorney’s fees must be added to the jury verdict to compare the judgment obtained with the offer of judgment. When that is done, using either value for his pre-offer attorney’s fees, the sum exceeds defendant’s offer of $20,000 and accordingly, Marryshow contends, post-offer fees should not be shifted under Rule 68.
Defendants contend that their $20,000 offer was “nearly 40% more than the amount Marryshow received by verdict ... and [Marryshow] is therefore not entitled to an award of costs or fees incurred after the $20,000 offer of judgment was made.” They, argue that by virtue of the plain language of Rule 68 “the offer should simply be compared to the amount of the judgment without any adjustments” for costs. They acknowledge that they have no authority to support the position. But cf. 28 U.S.C. § 1920 (“A bill of costs shall be filed in the case, and upon allowance, included in the judgment or decree” (emphasis added)).
Rule 68, a cost-shifting rule adopted to encourage parties to settle and avoid the costs of litigation, provides that at any time more than ten days before trial a defendant may invoke the rule by offering “to allow judgment to be taken against [the defendant]” in a specified amount with costs “then accrued.” If the plaintiff rejects the offer and “[i]f the judgment finally obtained by the [plaintiff] is not more favorable than the offer, the [plaintiff] must pay the costs incurred after the making of the offer.” Fed.R.Civ.P. 68.
The "costs" that may be shifted have already been interpreted to include attorney’s fees, a holding that has heightened interest in Rule 68. In Marek v. Chesny, 473 U.S. 1, 105 S.Ct. 3012, 87 L.Ed.2d 1 (1985), the Supreme Court held that costs which are shifted under Rule 68 include all costs properly awardable under relevant substantive statutes, including statutes which define costs to include attorney’s fees. Id. at 9, 105 S.Ct. at 3016-17. Here, as in Marek, the relevant statute is the Civil Rights Attorney’s Fees Awards Act of 1976, 42 U.S.C. § 1988(b), which provides that the prevailing party may be allowed "a reasonable attorney’s fee as part of the costs." (Emphasis added); cf. Farrar v. Hobby, — U.S. —, 113 S.Ct. 566, 121 L.Ed.2d 494 (1992). Accordingly, if a defendant in a civil rights case makes an offer to allow judgment, including costs then accrued, to be entered in an amount that is determined to be more favorable than the judgment that the plaintiff ultimately obtains, attorney’s fees that otherwise might be included in post-offer costs by reason of 42 U.S.C. § 1988 can be avoided by the defendant. The particular question presented here focuses on whether *692these post-offer attorney’s fees allowable under § 1988 should be considered when making the threshold comparison between the offer of judgment and the judgment obtained that triggers the cost shifting rule.
Rule 68 requires that a comparison be made between an offer of judgment that includes “costs then accrued” and the “judgment finally obtained.” It is neither logical nor consistent with the rule and applicable authority to compare an offer of judgment which includes all costs, including attorney’s fees, and a judgment finally obtained which includes no costs. To make a proper comparison between the offer of judgment and the judgment obtained when determining, for Rule 68 purposes, which is the more favorable, like “judgments” must be evaluated. Because the offer includes costs then accrued, to determine whether the judgment obtained is “more favorable,” as the rule requires, the judgment must be defined on the same basis—verdict plus costs incurred as of the time of the offer of judgment. The post-offer costs—the very costs at issue by virtue of the rule’s application—should not, however, also be included in the comparison and thereby become the vehicle to defeat the rule’s purpose. This construction of Rule 68 appears to be instructed by Marek. See 473 U.S. at 7, 105 S.Ct. at 3015; see also Grosvenor v. Brienen, 801 F.2d 944, 948 (7th Cir.1986).
In Marek, where a similar claim to shift fees was made under different circumstances, the Supreme Court did allow a shifting of post-offer costs under Rule 68, including post-offer attorney’s fees awarded under § 1988. The offer of judgment there was $100,000 and the verdict obtained was $60,000. Even though the total claim for attorney’s fees exceeded $171,-000, the Court considered, in making the Rule 68 comparison, only allowable costs and attorney’s fees of $32,000 which had accrued prior to petitioner’s offer. The Court observed that the post-offer costs “should not be included in the calculus” under Rule 68. Marek, 473 U.S. at 7, 105 S.Ct. at 3016. See also Grosvenor, 801 F.2d at 948 (“pre-offer attorney’s fees must be added to the judgment award for the purposes of determining whether the result obtained by a plaintiff is more favorable than the offer of judgment he rejected”).
We therefore hold that when evaluating, for Rule 68 purposes, the “judgment finally obtained” to determine whether it is more favorable to a plaintiff than an earlier offer of judgment by the defendants, the judgment finally obtained must include not only the verdict of the jury but also the costs actually awarded by the court for the period that preceded the offer. Thus, as of December 23, 1991, when defendants presented the offer to Marryshow to allow judgment against them in the amount of $20,000 including costs and attorney’s fees, Marryshow had incurred somewhat more than 105 hours of attorneys’ time in trial preparation, which, when valued on the basis actually adopted by the Court, amounted to slightly more than $11,-800. When this amount is combined with the $14,500 verdict obtained, the sum exceeds the $20,000 offer of judgment, and, pursuant to Rule 68 the post-offer costs, including attorney’s fees, are not to be shifted.
II
The defendants also argue that Marryshow failed to comply with D.Md.R. 109.2,* *693thereby waiving any right to recover attorney’s fees. They contend that the petition “was expressly filed on behalf of counsel, rather than on behalf of Marryshow.” They also contend that the petition “was silent” as to the nature of the case, the claims on which plaintiff prevailed, how the figures were arrived at, whether the time records were kept contemporaneously, and plaintiff’s justification for charging $175 per hour, including information about his customary fee and the customary fee in the community. When the defendants brought these alleged deficiencies to the attention of the trial court, the court permitted Marryshow to amend his petition. The defendants argue that, because the amended petition was not filed within 20 days of judgment, any claim for fees was waived by the terms of D.Md.R. 109.2 (“Non-compliance with these time limits [i.e. filing within 20 days] shall be deemed to be a waiver of any claim for attorney’s fees.”).
As originally filed, plaintiff’s petition began: “Comes now, attorney Marlon Charles, counsel for plaintiff Derek Marryshow, to submit the following fees and costs related to the trial in the above indexed matter.” There followed five single-spaced pages of daily time entries, giving for each date a description of the work done and the hours and minutes expended. Similarly, expenses were itemized by date, description, and amount. After noting that fees were claimed at $175 per hour, counsel for Marryshow “affirmed” that the “fees and costs represented [in the petition] are fair and just compensation pursuant to the work performed in the above-referenced matter.” The total amount claimed was $34,270.83 in fees and $4,523.01 in expenses.
When the defendants challenged the original petition on the same grounds now raised on appeal, submitting a 43-page memorandum in support of their position, the court permitted counsel for Marryshow to amend. Counsel for Marryshow thereupon resubmitted the petition, filing it on behalf of Marryshow, and attached his affidavit and a memorandum explaining the fees, all substantially within the requirements of D.Md.R. 109.2. Although the magistrate judge noted that the amended petition still did not comply with “all the requirements,” without specifying in what respect, we are at a loss about which requirement remained unsatisfied other than possibly the absence of a statement of those claims on which Marryshow did not recover, a fact well known to the court. The magistrate judge accepted the petition and allowed fees and costs, reducing (1) the charged rate for fees from $175 to $125 per hour for time spent in preparation for trial and on the trial itself, (2) the charged rate for travel time from $175 to $60 per hour, and (3) the overall sum by 10% because of plaintiff’s failure “to prevail on all claims and/or against all defendants.” The magistrate judge also disallowed certain expenses. In the end, Marryshow was awarded $20,808 in attorney’s fees and $4,084 in expenses.
Defendant’s principal argument is that D.Md.R. 109.2 requires that an attorney’s fee petition be filed within 20 days of judgment and while the initial petition was timely filed, it did not satisfy the local rule and therefore was “a nullity.” The defendants argue that the magistrate judge erred in permitting the plaintiff to file an amended petition out of time when the local rule provides expressly that noncompliance with time limits constitutes a waiver.
We acknowledge that if the plaintiff’s initial petition was filed untimely the issue would be different. In this case, however, the petition was timely filed and only its amended version came after the 20-day time limit. When the date specified for filing court papers is not jurisdictional, broad discretion is given to the trial court to manage its docket. The court can in the ordinary course grant extensions and allow amendments in order to do substantial justice, and our review is limited to an abuse of discretion.
*694In this case all time entries and amounts were fully described in the original petition. While that petition did not amplify counsel’s reasons for claiming $175 per hour, it did contain an affidavit that the fees claimed were reasonable. Defendants have shown no prejudice or even that they lacked necessary information to enable them to reply. Indeed, defendants fully responded and their arguments were considered. In the circumstances we find no abuse of discretion by the magistrate judge in permitting the plaintiff to amend.
We also hold that any amendment in this case relates back to the original filing date of the petition. We note that even with respect to the basic pleadings in a case, the rules permit a relation back. See Fed.R.Civ.P. 15. In the circumstances here, we conclude that a relation back of the amendment must be inferred from its allowance.
Finally, on defendants’ challenge to the reasonableness of the fees awarded, we have carefully reviewed defendants’ arguments and find that the magistrate judge was well within his discretion in making the award. See Daly v. Hill, 790 F.2d 1071, 1079 (4th Cir.1986) (a trial court’s award of attorney’s fees is reviewed under an abuse of discretion standard).
Accordingly, the judgment of the district court is affirmed.

AFFIRMED.


 The pertinent provisions of D.Md.R. 109.2 provide:
a. Time for filing. Unless otherwise provided by statute LR 109.2(c) or otherwise ordered by the Court, any motion (including motions filed under Fed.R.Civ.P. 11) requesting the award of attorney’s fees must be filed within twenty days of the entry of judgment for all services performed prior thereto____ Non-compliance with these time limits shall be deemed to be a waiver of any claim for attorney’s fees.
b. Contents. Any motion requesting the award of attorney’s fees must set forth the nature of the case, the claims as to which the party prevailed, the claims as to which the party did not prevail, a detailed description of the work performed broken down by hours or fractions thereof expended on each task, the attorney's customary fee for such like work, the customary fee for like work prevailing in the attorney’s community, a listing of any expenditures for which reimbursement is sought, any additional factors which are re*693quired by the case law, and any additional factors that the attorney wishes to bring to the Court’s attention.